 IRON WORKERSLOCAL 167IronWorkers Local UnionNo. 167,InternationalAssociation of Bridge,Structural and OrnamentalIronWorkers,AFL-CIOandTayloeGlassCompany.Case 26-CC-171December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn October 22, 1969, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer'sDecision and a supporting statement,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,conclusions, and recommendations of theTrial Examiner with the modifications noted.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNational LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyorders that theRespondent,IronWorkersLocal Union No. 167,InternationalAssociation of Bridge, Structural andOrnamental Iron Workers,AFL-CIO,itsofficers,agents,and representatives, shall take the action setforthin the Trial Examiner'sRecommended Order,as modified herein:Amendparagraphs 1(a) and 1(b)and thecorresponding paragraphs in the notice to be postedby adding before "to cease doing business withTayloeGlass Company,"the phrase"or any otherperson engaged in commerce or in an industryaffecting commerce."'We agree with the Trial Examiner that the broad order requested by theGeneral Counsel is not warranted.However, we shall correct the OrderandNotice recommended by the Trial Examiner as required by thecircumstances of the casePlumbers and Pipe Fitters Local Union 142(CrossConstruction Co., Inc.).169 NLRB No. 113TRIAL EXAMINER'S DECISION201ARTHUR M. GOLDBERG, Trial Examiner: Based upon acharge filed on July 22, 1969,' by Tayloe Glass Company(hereincalledTayloeortheChargingParty) thecomplaint herein issued on August 13 alleging that IronWorkers Local Union No. 167, International AssociationofBridge,Structural and Ornamental IronWorkers,AFL-CIO (herein called the IronWorkers or theRespondent) had violated Section 8(b)(4)(i) and (ii)(B) oftheNational Labor Relations Act, as amended (hereincalled the Act). The complaint alleged that Respondent byitspicketing of Harmon Construction Company (hereincalledHarmon) at its Southern College of Optometryjobsite in Memphis, Tennessee, from July 22 to 24, and byothermeans, including orders, directions, instructions,requests,and appeals, has induced and encouragedindividuals employed by Harmon and by other personsengaged incommerce to engage in strikes or refusals, inthe course of their employment, to perform services andhas threatened and coerced Harmon and other personsengaged incommerce, all with the object of forcing orrequiringHarmon and others engaged in commerce tocease doing business with Tayloe and to force or requireTayloe to recognize and bargain with the Respondent astherepresentativeofTayloe'semployeesalthoughRespondent has not been certified as the representative ofsuch employees in accordance with the provisions ofSection 9 of the Act. The complaint alleged that at notime material herein had the Respondent been engaged ina labor dispute with Harmon or the Southern College ofOptometry. The answer admitted that Respondent hadmaintained a lawful picket at the Southern College ofOptometry jobsite on the dates alleged but denied allmaterial allegations of the complaint.All parties participated in the hearing in Memphis,Tennessee,onSeptember 8 and were afforded fullopportunity to be heard, to introduce evidence, to examineandcross-examinewitnesses,and to present oralargument. Oral argument was waived and briefs were filedby General Counsel and the Respondent.'Based upon the entire record in the case, my reading ofthe briefs, and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe parties stipulated and I find that HarmonConstruction Company,with its homeofficeinOklahomaCity,Oklahoma, annually in the course and conduct of itsbusiness operations inMemphis,Tennessee,purchasedand received goods valued in excessof $50,000 directlyfrom points located outside the State of Tennessee.Tayloe Glass Company, in the 12 months preceding thehearingherein,purchased and received atMemphis,Tennessee,where,among other things, it operates as a'Unless otherwise noted all dates herein were in 1969.'OnOctober 9 General Counsel moved to strike portions ofRespondent'sbrief pertaining to Business Agent Bevell's statement takenduring the Regional Office's investigation of the charge herein.GeneralCounsel argues that such a discussion"is devoid of any competent matterwhatsoever for this Trial Examiner's consideration."Bevell testified aboutthe circumstances surrounding his making said affidavitAccordingly, asan issue litigated and for what light it sheds on Bevell's credibility,this is amatter upon which Respondent may properly comment in its brief.GeneralCounsel'smotion is denied.180 NLRB No. 42 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDglass subcontractor,glass and metal products valued inexcess of $50,000 directly from points outside the State ofTennessee.Ifind that Harmon and Tayloe are each and at alltimesmaterial herein have been,a person engaged incommerce or in an industry affecting commerce within themeaning of Section 8(b)(4)(B) of the Act.11.THE LABOR ORGANIZATION INVOLVEDIronWorkersLocalUnionNo. 167,InternationalAssociation of Bridge,Structural and Ornamental IronWorkers, AFL-CIO,isand has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsHarmon beganwork on the Southern College ofOptometryconstructionproject(hereincalledtheSouthern College job or jobsite), a 12-story building, inJanuary 1968. The only Harmon employees on theSouthernCollege job are George Skinner, the jobsuperintendent, and a timekeeper. Tayloe was awarded awritten subcontract for glass installation at SouthernCollege,including the installation of glass curtain walls.In performance of its subcontractTayloe hasemployedonly members of Glaziers Local 242 with whom Tayloemaintains a collective-bargaining relationship.Although Tayloe does not have a contract with the IronWorkers,onpreviousoccasionswhenTayloewasperformingworkwhich it believed fell within theRespondent's jurisdiction, it has contacted the IronWorkers and used its members on such projects.The Tayloe crew began its work at the SouthernCollege job on February 24, was removed from the job inApril when they caught up with the work of the othercrafts, returned to the jobsite for a period of time in June,and has worked continuously since July 1.Approximately 6 weeks before the critical events herein,George Vincent,Respondent's then business agent,3 andhisassistantmet with John P. Tayloe, the ChargingParty'spresident,andWinstonW. Jackson, Tayloe'ssuperintendent.Vincent claimed the Tayloe work at theSouthernCollege for the IronWorkers.Mr. Tayloeexplained that the work had been assigned to the Glaziersbased upon information he had received from the Glaziersbusiness agent and that once an assignment had beenmade it was impossible to shift the work.' Jackson addedthat,when he askedwhy Vincent had not come down toclaim the work, Vincent replied that he was waiting to getJackson on a job.On Friday, July 18, Bevell, Respondent's new businessagent, visited the Southern College job. Accompanied bythe Iron Workers steward, Bevell spoke to C. D. Wyatt,Tayloe's superintendenton the jobsite and a member ofGlaziers Local 242. Bevell asked Wyatt if he was awarethathewas doing Respondent's work.Wyatt deniedBevell's claim and Bevell askedWyatt to callhis businessagent.Wyatt said he would do so, but continued working.Bevell asked if Wyatt was going to leave, Wyatt said hewould not and Bevell left.'Bevell then went to Harmon's'Vincent was Respondent'sbusiness agent until July 3 when he wassucceeded by Lonnie L. Bevell.'From the credited testimony of John TayloeJob Superintendent Skinner's office where, in Skinner'swords,Bevell said"the Glaziers was doing the work andaskedme what we wanted to do about it." Skinnerclaimed and Bevell denied that the question of the workassignmenthad been settled. Skinner then called Tayloe'soffice and arranged for a meeting at the Southern Collegejobsite for Monday morning, July 21.6The July 21 meeting in Skinner's office was attended bySkinner, Bevell, and Brumley, the Glaziers business agent.Wyatt was present in an adjoining office, overheard thediscussion, and entered the conversation at only one point.Skinner opened the meeting by asking if the dispute hadbeen settled. Brumley said that it had been settled, Bevelldenied that it had. Bevell asked Brumley if he was awarethat he was doing Bevell's work. Brumley denied the claimand said that, as far as he was concerned, the jobassignmenthad been settled 2 months before. If Bevellwanted to continue the dispute, Brumley stated, it shouldbe processed through proper channels. Skinner attemptedto reach the National Joint Board office in Washington,D.C., where jurisdictional disputes are adjusted, but wasunable to do so. After Skinner and Brumley held a privatediscussion, Bevell returned and, in Skinner's words, saidthat "he wasn't going off half cocked on this deal and hewanted to know what he was going to be doing when hedid it." Skinner asked what Bevell was planning to do, towhich Respondent'sbusinessagent replied, "I think youhave been around long enough to know."Skinner asked Bevell to read the "Green Book" whichbarred stoppages and said that he could not have a workstoppage because Harmon was months behind schedule onthe Southern College ,lob.Skinner then called his superiors in Oklahoma City andwas instructed to call Tayloe to request that Tayloeremove its men from the job for a few days until thedispute was settled. Tayloe refused to do so, saying thatthe business agent would not permit them to move themen. Skinner then asked Brumley, the Glaziers businessagent, if he would agree to removal of the Tayloe crew.Brumley refused the request, because he said to do sowould amount to an admission that the work was that ofthe Iron Workers.Bevell then stated that he would do everything in hispower to get the Tayloe crew off the work. The meetingended when Bevell asked Skinner if the Glaziers weregoing to be doing his work. Skinner replied that he didnot know, that Bevell had heard Skinner call his boss inOklahoma City, and that Skinner was expecting to hearfurther from Tayloe.'Later that day Skinner heard from his superiors inOklahoma City who had spoken to Tayloe It wasSkinner's understanding that Tayloe had agreed to removeits crew for a period of time while attempts were made tosettle the controversy.Skinner arrived at the jobsite on July 22 at or about7:30 a.m. When he discovered Wyatt, Tayloe's foreman atthe jobsite, Skinner asked what Wyatt was doing there, asSkinner understood from his talk with Oklahoma Citythat the Tayloe crew would be taken off the job. Wyattreplied that he had not been instructed not to work at theSouthern College. Skinner called Tayloe and was advised'FromWyatt'scredited testimony.Bevell admitted a conversation onJuly 18 with a glazier at the jobsite.'From Skinner's credited testimony.Bevell admitted that he"might"have asked Skinner what was going to be done about the situation.'The foregoing account of the July 21 meetingisused on asynthesis ofthe credited testimony of Skinner,Brumley, and Wyatt. IRON WORKERSLOCAL 167that the Glaziers business agent would not permit Tayloeto leave the job. Skinner then attempted to reach Bevellbut learned that Respondent's business agent was on hisway to the Southern College jobsite.When Bevell arrived at the Southern College at orabout 8 a.m., he went directly to the sixth floor where theTayloe men were working. Observing Wyatt at work withGlaziersBusinessAgent Brumley standing by, Bevellturned away and went to Skinner's office. In Skinner'swords, "Bevell stuck his head in the door and said well, Isee they are working and I said, yes." Bevell shut theoffice door and left. Skinner called after Bevell but thelatter just walked on out.A short time later pickets appeared at the jobsitebearing picket signs prepared at Bevell's instruction. Thepicket signs read:Notice to public.Wages and working conditions beingpaidon this project by Tayloe Glass Company arehelping to undermine and destroy the Iron Workers inthe.... IThe Iron Workers on the job left immediately after thepickets appeared. The plumbers and operating engineersleft later in the day. On July 23 only Glaziers reported forwork at the Southern College job.The instant charge was filed on July 22.Earlyin the morningof July 24 Bevell called Tayloeand told John Tayloe that, if the Charging Party wouldtake steps to withdraw its charge filed with the Board,Bevell would remove the pickets. Tayloe replied that hecould not promise to effectuate a withdrawal as he did notknow if he had authority to do so but would attempt toquash the proceedings. Further, Tayloe told Bevell that, ifhe would remove the pickets, Tayloe wouldcall in Bevelland Brumley to settle workassignmentson future jobswhere jurisdiction was in question. Bevell told Tayloe thathe considered this a fair deal and that he would removethe pickets.'Withinminutes of the Bevell-Tayloe conversation onJuly 24, the pickets were removed and all crafts returnedto work on the Southern College job.B. Conclusions and FindingsIfind that by Bevell's conduct on July 18, 21, and 22Respondent enmeshed Harmon, a secondary employer, initsdisputewithTayloe.Thus,on July 18 afterdeterminingthatTayloe'sGlazieremployeeswereperforming work claimed by the Iron Workers,Bevellwent to Harmon, not Tayloe, told Skinner, Harmon'ssuperintendent, that"the Glaziers was doing the work andasked [Skinner] what [Harmon] wanted to do about it."At the July21meeting after it was suggested that theJointBoardmachinery for resolution of jurisdictionaldisputeswithoutwork stoppages be followed Bevellinstead said that he was not going to go "off half cockedon this deal and he wanted to know what he was going tobe doing when he did it." He further told Skinner that thelatterhad"been around long enough to know" whatBevell was planning to do.Following this Bevell said hewould do all in his power to get the Glaziers off the joband again asked Harmon, the secondary's superintendent,'The parties stipulated to the quotedlanguageof the picket signs butwere unable to agree on the last two words of the text.'The foregoing account of the Tayloe-Bevell conversation is based onJohn Tayloe's credited testimony. Bevell testified that Tayloe had calledhim with an offer to take the Glaziers off the job if Bevell would removethe pickets. I do not credit Bevell's version of the conversation.203iftheGlazierswould be doing Iron Workers work.Finally,on July 22,after ascertaining that the Glazierswere still performing the disputed work,Bevell went toSkinner and stated"Isee they are working,"leavingSkinner'soffice to set up the picket line.At notime didBevell bring a complaint about the work assignment toTayloe,the primary Employer,but instead addressed allinquiries and requests that the Glaziers be removed fromthe job to the secondary employer.Further, I find that, inthe context of his rejection of the established procedurefor resolution of work disputes,Bevell's statement thatwhile he would not go off"half cocked"Skinner had beenaround long enough to know what Bevell planned to doconstituted a threat of direct action,in this case thepicketingwhich followed.Wells v.N.L.R.B.,361 F.2d737, 742 (C.A. 6).Having found that in the meeting of July 21 Bevellstated that he would do everything in his power to get theTayloe Glazier crew off the job and that coupled with thisdeclaration of object was a veiled threat to picket theSouthernCollege job,Ifindthaton July 21 theRespondent threatened and coerced Harmon with theobject of causing Harmon to cease doing business withTayloe in violation of Section 8(b)(4)(ii)(B).As the Board stated inLocal 3,InternationalBrotherhoodof ElectricalWorkers,AFL-CIO (New YorkTelephone Company),140NLRB729, 730,enfd. 325F.2d 561(C.A. 2):While it does not appear that Respondent explicitlydemanded that [Harmon]cancel the[Tayloe] contractif [Tayloe] refused to use its members,this was the onlyalternative[Harmon] had if [Tayloe] continued torefuse replacement of its employees by members ofRespondent.We conclude,therefore,that Respondent'sthreat to[Harmon] had an object of forcing[Harmon]to cease doing business with [Tayloe].Even assuming,arguendo,thatRespondentdidnotconsciouslycontemplateimpositionofthissanction,itisnonetheless clear that Respondent sought by its threatto require that [Harmon]superimpose upon its existingagreementwith[Tayloe]anaddedconditionofperformance,that the work had to be done byRespondent'smembers.Acceptance of this condition by[Tayloe]would require [Harmon]toceasedoingbusinesswith [Tayloe]on the basis of their originalarrangement.The objective of causing such a disruptionofan existing business relationship, even thoughsomething less than a total cancellation of the businessconnection, is a "cease doing business"object withinthe meaning of Section 8(b)(4)(B)of the Act. [Footnoteomitted.]Further,undertheteachingofInternationalBrotherhood of ElectricalWorkers,Local 11 (L.G.ElectricContractors,Inc.),154NLRB 766, I find thatRespondent'spicketing of the Southern College jobsitealso violated Section 8(b)(4)(B) of the Act since one of itsobjectiveswas illegal.The picketing does not stand inisolationand an examination of its entire course ofconduct discloses that Respondent would not have beensatisfiedifTayloe had maintained for its Glazieremployees the standards of employment prescribed by theIronWorkers but wanted nothing less than replacement ofthose Glazier employees by members of the Iron Workers.As inL.G.Electric,itisimpossible to separate thepicketingfrom'Bevell'saccompanyingstatementsexplaining the purpose of the picketing and how Harmoncould obtain its end. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I find that Respondent's conduct violatedthe provisions of Section 8(b)(4)(i) and (ii)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Employers' operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDY.iav•ng found that the Respondentengaged incertainunfair labor practices, I shall recommend that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the ActIn his brief General Counsel argues "that a broad ceaseand desist order is the only appropriate remedy." Insupport of this requested relief General Counsel relies onRespondent's actions in the instant proceeding and pointsto one prior case, an unreported one in which the Boardadopted the Trial Examiner's findings and conclusions ona motion for summary judgment.10 General Counsel asksfor such a broad order "to prevent Respondent fromcommitting future violationsin itsdisputes with Tayloeand other primary employers." The evidence does notbear out the contention that Respondent had "disputes"with Tayloe To the contrary, John Tayloe's testimonyestablishes that on prior occasions Tayloe had utilizedIronWorkers members on its projects although Tayloedoes not maintain a collective-bargaining relationship withRespondent."Moreover, I do not find that the violationssetforthabove warrant such a sweeping remedy. InessenceGeneral Counsel is requesting that the remedyhere encompass employers whose activities are not withinthe scope of Respondent's actions in this proceeding.CommunicationsWorkers of America v. N.L.R B, 362U.S. 479.On the basis of the foregoing findings of fact, and onthe entire record in this case, I make the following-CONCLUSIONS OF LAW1.Harmon Construction Company and Tayloe GlassCompany are each engaged in commerce within themeaning ofthe Act.2.IronWorkers Local Union No. 167, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, is a labororganizationwithin themeaning of Section 2(5) of the Act.3.By engaging in certain conduct referred tohereinaboveinsectionIII,theRespondent violatedSection 8(b)(4)(i) and (ii)(B) of the Act."Local 167,InternationalAssociationof Bridge,StructuralandOrnamental Iron Workers,AFL-CIO (Rebel Erectors).Case 26-CC-124,TXD-126-68."In view of this prior relationship and since there is no record evidencethat Respondent,in seeking displacementof the Glaziersat the SouthernCollege job and substitution of Iron Workers,sought to vary the pastpractice of Tayloe employing Iron Workers members without recognitionof or bargaining with Respondentby Tayloe,Ifind that General Counselhad failed to establish that an object of Respondent's conduct herein wasto force or require Tayloe to recognize and bargain with Respondent.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommercewithin themeaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERIronWorkers Local Union No. 167, InternationalAssociation of Bridge,Structural and Ornamental IronWorkers,AFL-CIO,itsofficers,agents,andrepresentatives,shall:1.Cease and desist from:(a)Threatening,coercing,orrestrainingHarmonConstruction Company, or any other person engaged incommerce or in an industry affecting commerce where anobjectthereofisforcingorrequiringHarmonConstructionCompany to cease doing business withTayloe Glass Company.(b) Engaging in, or inducing or encouraging individualsemployed by Harmon Construction Company, or anyother person engaged in commerce or in an industryaffecting commerce,to engage in, a refusal in the courseof their employment to perform any services where anobject thereof is to force or require Harmon ConstructionCompany to cease doing business withTayloeGlassCompany.2.Take the following affirmative action which it isfound will effectuate the policiesof the Act:(a) Post at its offices in Memphis,Tennessee,copies ofthe attached notice marked"Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedby theRespondent immediately upon receipt thereof, and bemaintained by the Respondent for 60 consecutive daysthereafter,inconspicuous places, including all placeswherenoticestomembers are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered,defaced,orcovered by any other material.(b) Promptly after receipt of said notices return signedcopies thereof to the Regional Director for posting byHarmonConstructionCompany and Tayloe GlassCompany, if they be willing, at their respective places ofbusiness,including all places where notices to employeesare customarily posted.(c)Notify said Regional Director,inwriting,within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith ""In the event no exceptions are filed as providedby Sec 102.46 of theRules and Regulationsof theNationalLabor Relations Board, thefindings, conclusions, recommendations,and RecommendedOrder hereinshall,as provided;n Section102.48 of theRules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board's Order is enforced by a Judgmentof a United States Courtof Appeals, the words in the notice reading "Posted byOrder of theNational Labor Relations Board"shallbe changed to read"PostedPursuant to a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order of the National Labor Relations Board.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify theRegional Director forRegion 26,inwriting, within 10 days from the dateof thisOrder, whatsteps Respondent has takento complyherewith." IRON WORKERSLOCAL 167APPENDIXNOTICE TOMEMBERSPosted by Order of the National Labor RelationsBoard, an agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor RelationsBoard has found that we violated the law and has orderedus to post this notice and keep our word about what we,say in this notice.WE WILL NOT threaten, coerce, or restrain HarmonConstructionCompany, or any personengaged incommerce, with the object of forcing or requiringHarmon Construction Company to cease doingbusinesswith Tayloe Glass Company.WE WILL NOT engage in, or induce or encourageindividualsemployedbyHarmonConstructionCompany, or any other personengaged incommerce orinan industry affecting commerce,to engage in, arefusal in the course of their employment to performany services where an object thereof is to force or205require HarmonConstruction Company tocease doingbusinesswith Tayloe Glass Company.DatedByIRON WORKERS LOCALUNION No. 167,INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL ANDORNAMENTAL IRONWORKERS, AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,746 Federal Office Building, 167 North Main Street,Memphis, Tennessee 38103, Telephone 901-534-3161.